57 N.J. 167 (1970)
270 A.2d 409
MARIE C. BAPTISTA, ADMINISTRATRIX AD PROSEQUENDUM AND GENERAL ADMINISTRATRIX OF THE ESTATE OF LEOPOLDO A. BAPTISTA. DECEASED, PLAINTIFF-APPELLANT,
v.
SAINT BARNABAS MEDICAL CENTER, A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 26, 1970.
Decided November 9, 1970.
Mr. Gerald W. Conway argued the cause for appellant (Messrs. Schreiber and Lancaster, attorneys).
Mr. Wilbur A. Stevens argued the cause for respondent (Messrs. Stevens & Mathias, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Kolovsky filed in the Appellate Division, 109 N.J. Super. 217.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.